DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed  08/15/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Signer US20010028563.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freier US20120206814 in view of Signer US20010028563.
Regarding claim 1, Freier US20120206814 discloses a reflecting assembly capable of directing sunlight onto a solar panel to ensure the solar panel is continually exposed to sunlight, said assembly comprising: 
a box having an entry and an exit, said exit being oriented at a substantially diagonal angle with said entry (Fig. 1b, entry 111, exit 121), 
said box being positionable outdoors wherein said entry is configured to have sunlight pass therethrough (The device of Freier is capable of being positioned outdoors); 
said box has a top end, a bottom end and an outer wall extending between said top end and said bottom end (top corresponding to 112, bottom 121, outer wall seen in Fig. 1A), 
said outer wall having a first lateral side, a second lateral side (Fig. 1A, lateral sides are seen, 116 and 118), a front side and a back side (front corresponding to at least 132, and back corresponding to at least 134), 
said top end being open to define said entry (Fig. 1b), said bottom end being open to define said exit (Fig. 1b), 
each of said first lateral side and said second lateral side sloping downwardly between said front side and said back side at said top end such that said entry is oriented at a substantially diagonal angle with said outer wall (Fig. 1b), 
wherein said entry is configured to pass a maximum amount of sunlight into said box (notwithstanding the above issues of definiteness, Freier is capable of passing an amount of light, and thus appears to meet the claim); and 
said back side of said outer wall has an angled portion being spaced from said bottom end such that said bottom end lies on a plane being oriented at a substantially diagonal angle with said front side of said outer wall (the back wall comprises 124, Fig. 1b), 
said back side being mountable to a vertical support surface such that said bottom end is directed away from said vertical support surface (Freier’s device is capable of being mounted to a vertical support).
a first mirror being positioned within said box (¶15, Freier is lined with a mirror, thus each wall has a mirror, one of which represents a first mirror), 
said first mirror being comprised of a light reflecting material wherein said first mirror is configured to reflect the sunlight that passes into said box (¶15); and 
a second mirror being positioned within said box, said second mirror being comprised of a light reflecting material wherein said second mirror is configured to reflect the sunlight that passes into said box (¶15, Freier is lined with a mirror, thus each wall has a mirror, a second of which represents a second mirror), 
said second mirror being positioned on an opposite side of said box with respect to said first mirror wherein each of said first mirror and said second mirror is configured to direct the sunlight that passes into said entry outwardly through said exit (two of Freier’s opposing walls meets the claim limitation as each of them are lined with a mirror, non-limitingly, mirrors 112 and 112 would meet the claims or 134 and 132) thereby facilitating the sunlight which passes through said exit to be directed toward a solar panel (the functional limitation is interpreted as intended use; neither sunlight or a solar panel are required by the claim.  Freier’s device is capable of facilitating sunlight passing through to be directed toward a solar panel).

    PNG
    media_image1.png
    1139
    726
    media_image1.png
    Greyscale


Freier does not expressly disclose wherein said bottom end opens in a direction opposite from said entry.
The difference between the claimed subject matter and the prior art amounts to a change in size or shape of the prior art device. See MPEP 2144.04 IV.  At the time of this office action there is no evidence or suggestion that the claimed shape is significant. 
Instant specification teaches “it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.” Page 6 Ln. 5-11 [emphasis added].
Signer US20010028563 discloses a sunlight reflecting assembly for directing sunlight, said assembly comprising: 
a box having an entry and an exit, said exit being oriented at a substantially diagonal angle with said entry (Fig. 6, opening 70, outlet 43), wherein said bottom end opens in a direction opposite from said entry (Fig. 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have a shape which meets the claimed subject matter since doing so amounts to a mere change in shape of the prior art device, instant specification teaches that such a modification would be obvious to one skilled in the art and would yield the predictable result of directing the light to an intended location. 

Regarding claim 3, Freier further discloses the assembly according to claim 2, wherein said first mirror having a first surface and a second surface, said first surface being attached to an inside surface of said outer wall of said box, said first mirror being positioned on said back side of said outer wall, said first mirror extending between said top end and said angled portion of said back side of said outer wall (¶15, Each wall of Freier is lined with a mirror film ¶15, the film necessarily has two surfaces one which is attached to the wall and the other which reflects light).
Regarding claim 4, Freier further discloses the assembly according to claim 2, wherein said second mirror has a primary surface and a secondary surface, said primary surface being attached to an inside surface of said outer wall of said box, said second mirror being positioned on said front side of said outer wall, said second mirror being aligned with said first mirror with respect to positioning between said top end and said bottom end of said box (¶15, Each wall of Freier is lined with a mirror film ¶15, the film necessarily has two surfaces one which is attached to the wall and the other which reflects light, opposite positioning of the walls can be seen in Fig. 1b).

Regarding claim 5, Freier US20120206814 discloses a sunlight reflecting assembly for directing sunlight onto a solar panel to ensure the solar panel is continually exposed to sunlight, said assembly comprising: 
a box having an entry and an exit, said exit being oriented at a substantially diagonal angle with said entry (Fig. 1b, entry 111, exit 121), 
said box being positionable outdoors wherein said entry is configured to have sunlight pass therethrough (The device of Freier is capable of being positioned outdoors), 
said box having a top end, a bottom end and an outer wall extending between said top end and said bottom end (top corresponding to 112, bottom 121, outer wall seen in Fig. 1A), 
said outer wall having a first lateral side, a second lateral side (Fig. 1A, lateral sides are seen, 116 and 118), a front side and a back side (front corresponding to at least 132, and back corresponding to at least 134), 
said top end being open to define said entry (Fig. 1b), said bottom end being open to define said exit (Fig. 1b), 
each of said first lateral side and said second lateral side sloping downwardly between said front side and said back side at said top end such that said entry is oriented at a substantially diagonal angle with said outer wall  (Fig. 1b),  .
wherein said entry is configured to pass sunlight into said box (notwithstanding the above issues of definiteness, Freier is capable of passing an amount of light, and thus appears to meet the claim),
said back side of said outer wall having an angled portion being spaced from said bottom end such that said bottom end lies on a plane being oriented at a substantially diagonal angle with said front side of said outer wall (the back wall comprises 124, Fig. 1b), 
said back side being mountable to a vertical support surface such that said bottom end is directed away from said vertical support surface  (Freier’s device is capable of being mounted to a vertical support); 
a first mirror being positioned within said box, said first mirror being comprised of a light reflecting material wherein said first mirror is configured to reflect the sunlight that passes into said box, said first mirror having a first surface and a second surface, said first surface being attached to an inside surface of said outer wall of said box, said first mirror being positioned on said back side of said outer wall, said first mirror extending between said top end and said angled portion of said back side of said outer wall (¶15, Each wall of Freier is lined with a mirror film ¶15, the film necessarily has two surfaces one which is attached to the wall and the other which reflects light); and 
a second mirror being positioned within said box, said second mirror being comprised of a light reflecting material wherein said second mirror is configured to reflect the sunlight that passes into said box, said second mirror being positioned on an opposite side of said box with respect to said first mirror wherein each of said first mirror and said second mirror is configured to direct the sunlight that passes into said entry outwardly through said exit thereby facilitating the sunlight which passes through said exit to be directed toward a solar panel, said second mirror having a primary surface and a secondary surface, said primary surface being attached to an inside surface of said outer wall of said box, said second mirror being positioned on said front side of said outer wall, said second mirror being aligned with said first mirror with respect to positioning between said top end and said bottom end of said box (¶15, Each wall of Freier is lined with a mirror film ¶15, the film necessarily has two surfaces one which is attached to the wall and the other which reflects light, opposite positioning of the walls can be seen in Fig. 1b).
Freier does not expressly disclose wherein said bottom end opens in a direction opposite from said entry.
The difference between the claimed subject matter and the prior art amounts to a change in size or shape of the prior art device. See MPEP 2144.04 IV.  At the time of this office action there is no evidence or suggestion that the claimed shape is significant. 
Instant specification teaches “it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.” Page 6 Ln. 5-11 [emphasis added].
Signer US20010028563 discloses a sunlight reflecting assembly for directing sunlight, said assembly comprising: 
a box having an entry and an exit, said exit being oriented at a substantially diagonal angle with said entry (Fig. 6, opening 70, outlet 43), wherein said bottom end opens in a direction opposite from said entry (Fig. 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have a shape which meets the claimed subject matter since doing so amounts to a mere change in shape of the prior art device, instant specification teaches that such a modification would be obvious to one skilled in the art and would yield the predictable result of directing the light to an intended location. 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freier US20120206814  in view of Signer US20010028563 in view of Errico US20110000543
Regarding claim 6, Freier does not expressly disclose the assembly according to claim 5, wherein said front side and said back side of said outer wall angle away from each other between said top end and said angled portion such that said top end has a width being greater than the width of said bottom end.
The difference between the claimed subject matter and the prior art amounts to a change in size or shape of the prior art device. See MPEP 2144.04 IV.  At the time of this office action there is no evidence or suggestion that the claimed shape is significant. 
Instant specification teaches “it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.” Page 6 Ln. 5-11 [emphasis added].
Errico US20110000543 teaches a solar energy collection system wherein a light pipe is positioned to direct solar energy to the solar panel (Fig. 1, light pipe 112) and that narrowing the pipe from the opening to the end serves to further concentrate the intensity of the light (¶40) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have a shape which meets the claimed subject matter since doing so amounts to a mere change in shape of the prior art device, instant specification teaches that such a modification would be obvious to one skilled in the art and would yield the predictable result of concentrating the light. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freier US20120206814  in view of Signer US20010028563 in view of Errico US20110000543 in view of Chen et al. US20160121295.
Regarding claim 7, Freier does not expressly disclose the assembly according to claim 6, further comprising a plurality of lenses, each of said lenses being positioned within said box wherein each of said lenses is configured to magnify the sunlight passing into said box, said lenses being spaced apart from each other and being distributed between said top end and said angled portion of said outer wall.
Chen et al. US20150121295 teaches a light collecting and conducting system wherein a plurality of lenses are positioned within a duct, said lenses is configured to magnify the sunlight passing into said duct, said lenses being spaced apart from each other and being distributed between an entrance and a bend of the duct (Fig. 1, 1b,  1c3, ¶33 and Fig. 3, 4a and 4b), Chen teaches that these lenses converge sunlight and  convert the light into a parallel beam (¶33). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify with lenses as taught by Chen since doing so is a known technique in the art for improving light transmitting ducts with the known predictable result of converging light and converting the light to parallel light. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freier US20120206814 in view of Signer US20010028563 in view of Errico US20110000543 in view of Chen et al. US20160121295 in view of Learn US4720170.
Regarding claim 8, Freier does not expressly disclose the assembly according to claim 7, further comprising prism refractor being positioned within said box, said prism refractor being aligned with said angled portion of said back side of said outer wall wherein said prism refractor is configured to refract the sunlight that is magnified by said lenses thereby directing the refracted sunlight outwardly through said bottom end.
Learn US4720170 teaches a light guiding and distribution system wherein prisms within tubes or ducts are utilized to divide, channel, distribute, deflect, and reflect the light to desired locations (claim 9). 
 Instant specification teaches “it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.” Page 6 Ln. 5-11 [emphasis added].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify to modify the prior art device to have a prism within the duct as taught by Learn, since doing so amounts to a known technique for guiding light through a light duct or guide with the known predictable result of dividing, channeling, distributing, deflecting, or reflecting the light to desired locations. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Errico US20110000543 in view of Freier US20120206814 in view of Signer US20010028563.
Regarding claim 9,  Errico US20110000543 teaches a sunlight reflecting system for directing sunlight onto a solar panel to ensure the solar panel is continually exposed to sunlight, said assembly comprising: 
a solar panel adjacent a structure (panel 116, Fig. 1) wherein a light pipe is positions to direct solar energy to the solar panel (Fig. 1, light pipe 112). Errico teaches that the light pipe may include bends and angles that permit the location of the CPV panel to be largely independent (¶40).  
Errico does not expressly disclose the box of claim 9
Freier US20120206814 discloses a sunlight reflecting assembly for directing sunlight onto a solar panel to ensure the solar panel is continually exposed to sunlight, said assembly comprising: 
a box having an entry and an exit, said exit being oriented at a substantially diagonal angle with said entry (Fig. 1b, entry 111, exit 121), 
said box being positionable outdoors wherein said entry is configured to have sunlight pass therethrough (The device of Freier is capable of being positioned outdoors), 
said box having a top end, a bottom end and an outer wall extending between said top end and said bottom end (top corresponding to 112, bottom 121, outer wall seen in Fig. 1A), 
said outer wall having a first lateral side, a second lateral side (Fig. 1A, lateral sides are seen, 116 and 118), a front side and a back side (front corresponding to at least 132, and back corresponding to at least 134), 
said top end being open to define said entry (Fig. 1b), said bottom end being open to define said exit (Fig. 1b), 
each of said first lateral side and said second lateral side sloping downwardly between said front side and said back side at said top end such that said entry is oriented at a substantially diagonal angle with said outer wall  (Fig. 1b),  .
wherein said entry is configured to pass sunlight into said box (notwithstanding the above issues of definiteness, Freier is capable of passing an amount of light, and thus appears to meet the claim),
said back side of said outer wall having an angled portion being spaced from said bottom end such that said bottom end lies on a plane being oriented at a substantially diagonal angle with said front side of said outer wall (the back wall comprises 124, Fig. 1b), 
said back side being mountable to the structure such that said bottom end is directed toward said solar panel  (Freier’s device is capable of being mounted to a vertical support); 
a first mirror being positioned within said box, said first mirror being comprised of a light reflecting material wherein said first mirror is configured to reflect the sunlight that passes into said box, said first mirror having a first surface and a second surface, said first surface being attached to an inside surface of said outer wall of said box, said first mirror being positioned on said back side of said outer wall, said first mirror extending between said top end and said angled portion of said back side of said outer wall (¶15, Each wall of Freier is lined with a mirror film ¶15, the film necessarily has two surfaces one which is attached to the wall and the other which reflects light); and 
a second mirror being positioned within said box, said second mirror being comprised of a light reflecting material wherein said second mirror is configured to reflect the sunlight that passes into said box, said second mirror being positioned on an opposite side of said box with respect to said first mirror wherein each of said first mirror and said second mirror is configured to direct the sunlight that passes into said entry outwardly through said exit thereby facilitating the sunlight which passes through said exit to be directed toward a solar panel, said second mirror having a primary surface and a secondary surface, said primary surface being attached to an inside surface of said outer wall of said box, said second mirror being positioned on said front side of said outer wall, said second mirror being aligned with said first mirror with respect to positioning between said top end and said bottom end of said box (¶15, Each wall of Freier is lined with a mirror film ¶15, the film necessarily has two surfaces one which is attached to the wall and the other which reflects light, opposite positioning of the walls can be seen in Fig. 1b).

Freier teaches a light transmitting duct or pipe with improved transport of light  (¶28). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Errico with a light pipe such as taught by Freier since doing so amounts to a simple substitution of known light transmitting pipes or ducts with the known result of transmitting light to a different location and the added benefit of Freier’s improved transport. 

Freier does not expressly disclose wherein said bottom end opens in a direction opposite from said entry.
The difference between the claimed box  and the prior art of Freier amounts to a change in size or shape of the prior art device. See MPEP 2144.04 IV.  At the time of this office action there is no evidence or suggestion that the claimed shape is significant. 
Instant specification teaches “it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.” Page 6 Ln. 5-11 [emphasis added].
Signer US20010028563 discloses a sunlight reflecting assembly for directing sunlight, said assembly comprising: 
a box having an entry and an exit, said exit being oriented at a substantially diagonal angle with said entry (Fig. 6, opening 70, outlet 43), wherein said bottom end opens in a direction opposite from said entry (Fig. 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have a shape which meets the claimed subject matter since doing so amounts to a mere change in shape of the prior art device, instant specification teaches that such a modification would be obvious to one skilled in the art and would yield the predictable result of directing the light to an intended location. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/               Examiner, Art Unit 3762                                                 

/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762